DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 10, 12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koutrika (US 2015/0363140 A1).


With respect to Claim 1, Koutrika’140 shows an information processing device (Figure 2 composite to print product generator 50) comprising: 
a storage section configured to store a learnt model obtained by mechanically learning the relationship between image information and operation information indicating a user operation based on a data set in (paragraphs [0016]-[0017], [0028] describes history data of the user (user operation based on a data set) of print jobs (image information) used to create a user print profile (relationship between history and print jobs) via machine learning techniques, the user print profile is stored in memory resource 16 in Figure 1 or 66 in Figure 2 paragraph [0032]); 
a reception section configured to receive the image information as an input (paragraph [0031] history data includes receiving data related to a print job from network interface 58 in figure 2); and 
a processor (Figure 2 processing resource 54, paragraph [0027] describes 54 to execute machine executable instructions) configured to determine recommended operation information indicating a recommended operation associated with the image information received as an input based on the learnt model (Figure 2 recommendation engine 74 in Paragraph [0039] recommend operations based on the user print profile). 

 With respect to Claim 2, Koutrika’140 shows an information processing device wherein the reception section receives first operation (paragraph [0031] history data includes receiving data related to a print job from network interface 58 in figure 2) associated with the image information (paragraphs [0016]-[0017], [0028] describes history data of the user (user operation based on a data set) of print jobs (image information) used to create a user print profile (relationship between history and print jobs) via machine learning techniques), and the processor determines second operation information indicating an operation recommended as a next operation of the first operation information as the recommended operation information based on the image information, the first operation information, and the learnt model (Figure 2 recommendation engine 74 in Paragraph [0039] recommend operations based on the user print profile).  
With respect to Claim 10, Koutrika’140 shows an information processing device wherein the learnt model is mechanically learnt based on a data set in which the image information, the operation information, and a user ID are associated with one another (paragraphs [0009] describes history data can be employed by a user print profile builder user identification, print history print settings like page layout all associated with each other) to generate a user print profile that characterizes printing preferences of the user and paragraphs [0029] describes print content analyzer 62 can employ a method or a combination of different methods, such as rules and/or machine learning techniques to generate content data 63 for the history data 61 that characterizes content of each webpage in the document history that can summarize the content).  
With respect to Claim 12, Koutrika’140 shows an information processing device further comprising: an obtaining section configured to obtain the image information and the operation information (paragraph [0031] history data includes receiving data related to a print job from network interface 58 in figure 2); and a learning section configured to mechanically learn the relationship between the image information and the operation 73 information based on the data set in which the image information and the operation information are associated with each other (paragraphs [0029] describes print content analyzer 62 can employ a method or a combination of different methods, such as rules and/or machine learning techniques to generate content data 63 for the history data 61 that characterizes content of each webpage in the document history that can summarize the content).  
With respect to Claim 14, Koutrika’140 shows a learning device (Figure 2 composite to print product generator 50) comprising: an (paragraphs [0016]-[0017], [0028] describes history data of the user (user operation based on a data set) of print jobs (image information) used to create a user print profile (relationship between history and print jobs) via machine learning techniques, the user print profile is stored in memory resource 16 in Figure 1 or 66 in Figure 2 paragraph [0032]); and 74a learning section configured to mechanically learn the relationship between the image information and the operation information based on a data set in which the image information and the operation information are associated with each other (paragraphs [0029] describes print content analyzer 62 can employ a method or a combination of different methods, such as rules and/or machine learning techniques to generate content data 63 for the history data 61 that characterizes content of each webpage in the document history that can summarize the content).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Koutrika (US 2015/0363140 A1) in view of Oshima et al. (US 2010/0238502 A1).
With respect to Claim 8, Koutrika’140 does not specifically shows an information processing device wherein the image information includes information indicating whether the image information is scanned image information obtained by scanning.
Oshima’502 shows an information processing device wherein the image information includes information indicating whether the image information is scanned image information obtained by scanning (paragraph [0042] describes printing content data being received from scanned data).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify Koutrika’140 to include an information processing device wherein 
With respect to Claim 9, the combination of Koutrika’140 and Oshima’502 shows an information processing device wherein the image information is the scanned image information (in Oshima’502: paragraph [0042] describes printing content data being received from scanned data),72 and the learnt model is mechanically learnt based on a data set in which the image information, the operation information, and a storage destination of the image information corresponding to the scanned image information are associated with one another (in Koutrika’140: paragraphs [0029] describes print content analyzer 62 can employ a method or a combination of different methods, such as rules and/or machine learning techniques to generate content data 63 for the history data 61 that characterizes content of each webpage in the document history that can summarize the content).  


Claims 3-4, 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Koutrika (US 2015/0363140 A1) in view of Suzuki (US 2014/0009776 A1).
With respect to Claim 3, Koutrika’140 shows an information processing device wherein the user operation indicated by the operation information includes a first selection operation of selecting a setting item associated with settings of an electronic apparatus (paragraph [0018] page layout selected by user for printing) [ ].
Koutrika’140 does not specifically show a second selection operation of selecting a setting value of the setting item.
Suzuki’776 shows a second selection operation of selecting a setting value of the setting item (paragraph [0064] shows recommending a print setting (setting values like shown in figure 13) for each content (selected settings) and paragraph [0065] shows the user selecting the values recommended or selecting different values).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify Koutrika’140 to include a second selection operation of selecting a setting value of the setting item method taught by Suzuki’776. The 
With respect to Claim 4, the combination of Koutrika’140 and Suzuki’776 shows an information processing device wherein the reception section receives the first selection operation of selecting the setting item as the operation information (in Koutrika’140: paragraph [0018] page layout selected by user for printing), and the processor determines the second selection operation of selecting the recommended setting value of the setting item as the recommended operation information based on the image information (in Suzuki’776: paragraph [0064] shows recommending a print setting (setting values like shown in figure 13) for each content (selected settings) and paragraph [0065] shows the user selecting the values recommended or selecting different values), the operation information indicating the first selection operation, and the learnt model (in Koutrika’140: paragraphs [0011], [0014] and [0018] using the user input to select printing and user print profile (relationship between history and print jobs) via machine learning techniques).  
Claim 6, the combination of Koutrika’140 and Suzuki’776 shows an information processing device wherein the setting item is a print sheet setting (in Suzuki’776: Figure 7 print setting paper size and paper type), and the setting value includes information for determining a sheet size and information for determining a sheet type (in Suzuki’776: Figure 7 print setting sizes: A4/LTR/L/4x6 and paper type: plain/mat/photo/silk).  
With respect to Claim 11, the combination of Koutrika’140 and Suzuki’776 shows an information processing device wherein the processor performs a process of displaying a guide for a user based on the determined recommended operation information (Figures 12 to Figures 16).  

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Koutrika (US 2015/0363140 A1) in view of Kaneda et al. (US 2020/0319830 A1).

With respect to Claim 5, Koutrika’140 does not specifically shows an information processing device wherein the setting item is a print layout setting, and the setting value includes information for determining whether 
Kaneda’830 shows wherein the setting item is a print layout setting, and the setting value includes information for determining whether one-side printing or both-side printing is performed 71and information for determining the number of images to be printed on a single print medium (paragraphs [0006], [0083] and [0142] describe print settings, values of various setting items such as two-sided printing, color setting, stapling setting, and/or the like).  
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify Koutrika’140 to include setting item is a print layout setting, and the setting value includes information for determining whether one-side printing or both-side printing is performed 71and information for determining the number of images to be printed on a single print medium method taught by Kaneda’830. The suggestion/motivation for doing so would have been to improve the system’s ability to be able to improve user convenience by providing multiple print setting options (paragraph [0006]).

Claim 7, the combination of Koutrika’140 and Kaneda’830 shows an information processing device wherein the setting item is a color/monochrome setting, and the setting value includes information for determining whether color printing or monochrome printing is to be performed (in Kaneda’830: paragraphs [0006], [0083] and [0142] describe print settings, values of various setting items such as two-sided printing, color setting, stapling setting, and/or the like).  

Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Koutrika (US 2015/0363140 A1) in view of Nakamura et al. (US 2016/0098606).
With respect to Claim 13, Koutrika’140 shows an information processing device wherein data set in which the image information and the operation information are associated with each other, and the learnt model causes recommends operation (paragraphs [0016]-[0017], [0028] describes history data of the user (user operation based on a data set) of print jobs (image information) used to create a user print profile (relationship between history and print jobs) via machine learning techniques). 

Nakamura’606 shows the learnt model includes an input layer (paragraph [0075] input layer 507), an intermediate layer (paragraph [0075] hidden layer 509), and an output layer (paragraph [0075] output layer 511), in the learnt model, weighting coefficient information including a first weighting coefficient (paragraph [0075] first weighting coefficient 508) between the input layer and the intermediate layer and a second weighting coefficient (paragraph [0075] second weighting coefficient 510) between the intermediate layer and the output layer is set based on the data set in which the image information and the operation information are (paragraphs [0074]-[0079] figure 511 using the neural learning to obtained the desired output information).  
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify Koutrika’140 to include learnt model includes an input layer, an intermediate layer, and an output layer, in the learnt model, weighting coefficient information including a first weighting coefficient between the input layer and the intermediate layer and a second weighting coefficient between the intermediate layer and the output layer is set based on the data set in which the image information and the operation information are associated with each other, and the learnt model causes the computer to function such that the image information received as an input is input to the input layer, a calculation is performed based on the set weighting coefficient information, and the recommended operation information is output from the output layer method taught by Nakamura’606. The suggestion/motivation for doing so would have been to improve the 
With respect to Claim 15, arguments analogous to those presented for claims 1 and 13, are applicable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRIANA CRUZ whose telephone number is (571)270-3246.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 5712727440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/IRIANA CRUZ/Primary Examiner, Art Unit 2675